Opinion by
Keefe, J.
It was stipulated that the additional breakage the subject of the protests was discovered and determined, as shown by the customs inspection report, while such merchandise was in customs custody during the affixing of strip stamps under customs supervision, prior to the release of such merchandise. It was further agreed that the protests filed against the assessments of. duty be withdrawn, and the case be submitted for decision on the record as to the assessments of internal revenue taxes. An examination of the records failed to disclose anything tending to establish that the assessment of internal revenue taxes was not in accordance with the law or regulations governing such assessments. Inasmuch as the action of the collector, which was presumptively correct, had not been overcome, the protests were overruled.